Citation Nr: 0716951	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for chronic skin 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  When the veteran filed a substantive 
appeal in March 2005, he asked to be scheduled for a Board 
hearing; however, he withdrew his request in October 2005.


FINDING OF FACT

The veteran does not have a chronic skin disability that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have a chronic skin disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely (1) veteran status, (2) existence of a disability, (3) 
a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant prior 
to the initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in September 2003, November 2005, 
and April 2006.  Specifically, the notification informed him 
of what the evidence must show to establish entitlement to 
service connection, what additional evidence was needed from 
the veteran, and what information VA was responsible for 
obtaining on the veteran's behalf.  Additionally, the RO 
requested that the veteran submit or identify any evidence or 
information in his possession pertaining to his claim.

The Board notes that, although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's skin 
disability claim.  The RO obtained the veteran's service 
medical records (SMRs), VA and private medical records, and 
secured an examination in furtherance of his claim.  
Specifically, the VA contacted the Lakeland Family Clinic 
because the veteran indicated treatment at this facility 
beginning in February 1973.  The clinic informed VA that it 
had the veteran's records on file from 1985 to the present.  
Besides pinpointing this specific facility, the veteran has 
not identified any other evidence in connection with this 
issue.  The Board also notes that in December 2004, the 
veteran called to cancel his VA examination because he was 
out of town at the time of the scheduled exam.  VA 
rescheduled the skin disorder exam which took place in May 
2005.  VA has no duty to notify or assist that was unmet.

The veteran contends that his current chronic skin disability 
is etiologically related to his military service.  The 
veteran's SMRs contain an entry dated in February 1969, 
noting that the veteran presented with a case of "jungle 
rot", which had been bothering him for a week and a half.  
It was treated with penicillin.  This is the only entry in 
the SMRs documenting a case of "jungle rot."  Although the 
SMRs note "jungle rot", no specific skin disease was 
diagnosed, and no pathology tests were conducted.  The 
discharge examination conducted in October 1969 showed a 
normal clinical evaluation for the skin and lymphatics.  The 
Board notes that on the discharge examination it appears that 
the box that refers to abnormalities for the skin and 
lymphatics is checked.  However, on further examination, the 
annotation appears to be a reference to positively identified 
body marks, scars, or tattoos.  This appears so because 
further explanation was specifically provided by the examiner 
who noted two scars as well as a vaccination scar on the 
upper left arm, but did not mention that any skin abnormality 
was found on examination.

In addition to the 1969 indication of jungle rot, the SMRs 
contain an April 1968 medical history report noting boils, 
and a June 1968 progress note reporting that the veteran 
presented with blisters on the tips of his fingers that he 
received when he slid down a rope.  These are the only other 
notations in the SMRs related to any type of skin complaint 
or treatment in service.

A December 1992 progress note from the Lakeland Family Clinic 
noted a rash on the veteran's arm and right inner thigh and 
also indicated a case of poison ivy.  A May 2003 phone 
prescription request showed that the veteran's wife called 
asking for cream for his jungle rot rash on his arms, legs 
and chest.  A June 2003 progress note indicated a rash to the 
arms and trunk.  A December 2003 progress report from the 
Lakeland Family Clinic noted that the veteran presented 
complaining of jungle rot, and the clinician, without 
offering any supporting rationale, stated in a February 2004 
addendum to the December 2003 note, that in his opinion, the 
veteran's current skin condition was related to his service 
in Vietnam.

A March 2004 letter from N.S., M.D., explained that the 
veteran had been seen in his office several times for a skin 
rash.  The physician noted that the veteran reported that his 
rash first appeared while stationed in Vietnam.  Dr. S. 
referred the veteran to M.K., D.O., for dermatologic 
evaluation and treatment.  

The record contains a May 2004 statement from Dr. K. 
pertaining to the veteran's recurrent skin condition.  Dr. K. 
noted that the veteran's main complaint was a rash that he 
first developed in Vietnam, and has been experiencing 
recurrences since that time.  The veteran stated that he was 
treated for jungle rot in Vietnam.  He also explained that 
every spring, he develops a rash, primarily of the inner arms 
and trunk.  The pathology results obtained at the time, 
revealed the rash to be consistent with Pityriasis 
Lichenoides ET Varioliformis Acuta (Mucha-Habermann disease), 
and the tissue biopsy ruled out fungal infection.  However, 
Dr. K. noted that due to the recurrent and chronic nature of 
the rash, he would classify it as Pityriasis Lichenoides 
Chronica and stated that the veteran's skin condition could 
have been exacerbated by heat and moisture such as that found 
in Vietnam.

The veteran was afforded a VA examination in May 2005.  At 
the time of the examination, the veteran stated that his skin 
condition began in Vietnam, but resolved itself by the time 
of discharge.  However, the veteran noted that the rash 
returned after discharge and was chronic in nature.  The 
examiner noted that the file had been reviewed, and he 
diagnosed the veteran with the same skin condition that the 
private dermatologist, Dr. K., had confirmed with a pathology 
report-- Pityriasis Lichenoides ET Varioliformis Acuta/Mucha-
Habermann disease.  The examiner opined that it was at least 
as likely as not that the veteran had a fungal infection 
labeled as jungle rot on his arms and chest while in service.  
However, after researching the origins of jungle rot, the 
examiner concluded that jungle rot is a fungal infection, and 
the veteran's present skin disorder, Mucha-Haberman disease, 
is not a fungal infection, and therefore not related to 
military service.  In fact, the examiner noted that the 
veteran's current disease is a rare T-cell 
lymphoproliferative disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is evidence of a current disability, a rare T-
cell lymphoproliferative disorder called Pityriasis 
Lichenoides ET Varioliformis Acuta/Mucha-Habermann disease.  
There is also a single entry in the SMRs, dated February 
1969, documenting a skin condition, termed jungle rot.  
Although the veteran was treated in February 1969 for jungle 
rot, this condition appears to have been resolved by 
discharge in October 1969, where the examiner noted a normal 
clinical evaluation for the skin and lymphatics.  Further, in 
a May 2005 VA exam, the veteran himself stated that his skin 
condition had cleared up by discharge.  In short, there is no 
showing of continuity of symptomatology after service, as the 
record is completely devoid of any mention of a skin disorder 
until many years after service, specifically until December 
1992, when the veteran was seen for a rash on his arm and 
right inner thigh.  

Finally, the Board finds that the greater weight of the 
evidence is against a finding of a nexus between the current 
skin disability and any in-service disease or injury.  The 
Board is not persuaded by the February 2004 clinician's 
statement that the veteran's current skin condition is 
related to service, but instead gives greater weight to the 
May 2005 examiner's opinion, which is consistent with the 
diagnosis of the private dermatologist, Dr. K., and confirmed 
by the May 2004 pathology report.  In the February 2004 note, 
the clinician discussed the etiology of the veteran's skin 
condition, but did not offer any clinical evidence or 
explanation to support his assertion.  On the contrary, the 
May 2005 VA examiner confirmed Dr. K's diagnosis, and 
conducted research on jungle rot, which led her to conclude 
that it was a fungal infection, unrelated to the veteran's 
current problem.  Based on her research, the May 2005 
examiner definitively opined that the veteran's current skin 
condition, Pityriasis Lichenoides ET Varioliformis 
Acuta/Mucha-Habermann disease, was not etiologically related 
to the veteran's in-service skin condition, because it was 
not a fungal infection.

Further, the Board is not swayed by Dr. K.'s statement in his 
May 2004 letter, that the veteran's Mucha-Habermann disease 
could have been exacerbated by heat and moisture such as that 
found in Vietnam.  His opinion is too speculative to be 
probative because he provided no clinical data or other 
rationale to support his opinion; nor is there anything in 
the record that would give it substance.  By using the term 
"could," without supporting rationale, Dr. K's opinion is 
too speculative to provide the degree of certainty required 
for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Additionally, he apparently did not review 
the file, which would have required him to consider the 
service records, and the absence of problems for years after 
service, something the VA examiner took into account.

The United States Court of Appeals for Veterans Claims 
(CAVC), has determined that doctors' opinions based on 
history furnished by a veteran are just lay statements unless 
they are supported by clinical evidence from the doctor.  
Without such clinical evidence, they are merely conclusions 
unsupported by any objective medical evidence.  Black v. 
Brown, 5 Vet App. 177, 180 (1993).  The Board also notes that 
the thoroughness and detail of a medical opinion are 
important factors in assessing the probative value of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-499 (2000).  
In this case, without any clinical evidence to support their 
conclusions, the February 2004 clinician's statement, and Dr. 
K's May 2004 statement, appear based solely on a history 
furnished by the veteran.  Id.  As noted above, the medical 
evidence does not otherwise show, as the clinician and Dr. K 
suggested, that the veteran's current skin disability began 
in service or is attributable to what he had in service.  
Consequently, the Board gives greater evidentiary weight to 
the May 2005 opinion, which was detailed, thorough, and 
supported by a review of the record.

The veteran nevertheless contends that his current skin 
disability originated during his period of active military 
service.  However, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide a medical opinion as to their etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1)).  Consequently, the veteran's own assertions 
as to the etiology of his disability have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current skin disability is not traceable to an 
injury or disease incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for a chronic skin 
disability is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


